Title: To James Madison from William C. C. Claiborne and James Wilkinson, 27 December 1803
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir
New Orleans December 27th. 1803
Our Letter of the 20th Inst. informed you of the Delivery of Louisiana to the United States, and we now inclose an original Copy of the Process Verbal, or minutes of the transaction, which was signed on the occasion by the Commissioners of France and of the United States. The Barracks Magazines Hospital, and public Store Houses in this City, yet remain in the occupancy of the Spanish Authorities & are appropriated for the accommodation of their Forces, and the safe Keeping of their Military Stores. We have considered these Buildings as appendages of the Military Posts and essential to their defence, as such we have urged their immediate evacuation, which under the Treaty we suppose ourselves authorized to demand. The Prefect is enclined to a contrary opinion, and supposes that until the three months allowance for the final evacuation by the French & Spanish Forces shall have expired, we are not authorised to demand the immediate possession of them as a matter of right. He however assured us of his readiness to enter into the views & Interests of the United States, and has promised to hasten the movement of the Spanish Troops, and the final evacuation of the Public Buildings as much as may be in his power.
The Public Records, Archives &c recognised in the Treaty, are not yet delivered. The Prefect has given us assurances that these documents are now arranging, and will soon be in a state for delivery. The Fort at Placquemines and the Block House at the Balice have been taken possession of by a Detachment of our Troops, and measures will immediately be taken by General Wilkinson to occupy the Post at Natchitocks on the Red River.

We understand that the Troops of Spain now in this City amount to about 300 Men, and until they shall be withdrawn, we conceive that it would be imprudent to dispense with the Services of the Volunteer Corps of Militia from the Mississippi Territory. For if this Corps were dismissed the Regular Troops remaining in the City would be inferior in number to the Spanish Forces, and of consequence the Possession of the City somewhat precarious.
For the want of Barracks, the Troops of the United States have been much exposed, and subject to serious Inconveniences. For the Want of Public Store Houses and Magazines the Military appurtenances such as Arms, Ammunition Provisions &c could not all be landed, and the Schooner which had been impressed at Natchez for the Transportation of the Militia &c has been necessarily detained as a place of deposit for the Articles, which circumstance will encrease the expence attending the Vessel.
In a private conference with Mr Laussat we sounded him as to the limits of the ceded Territory; he stated positively that the Eastern Boundary was the same as had been established at the Treaty of Paris (1763) through the River Iberville and the middle of the Lakes Maurepas & Pontchertrain to the Sea; that France had strenuously insisted to have it extended to the Rio Bravo as high as the 30 degree of Latitude; but it was understood that Spain did not fully recognise the Claim to that extent, that it was not the intention of France to leave the Western Boundary from the 30th Degree of Latitude on the Rio Bravo Northward undetermined, because it was an extravagance to think of tracing a line from thence to the Source of the Mississippi, at this day through Countries, which had not even been visited by the most enterprizing Travellers. He mentioned that he had been inform⟨ed⟩ of the Spaniards having raised additional Forces on the Mexican Frontier since they had been informed of the Cession and that they would probably take this opportunity of incroaching on the ceded Territory.
He requested us to consider this as a confidential Communication, but had no objection to our communicating on the same to our Government. With respect to the Floridas he was of opinion that Spain would readily exchange them for a small portion of our Territory West of the Mississippi. Accept assurances of our high Consideration & Respect.
William C. C. ClaiborneJa Wilkinson
 

   
   RC and enclosure, two copies (DNA: RG 59, TP, Orleans, vol. 2). First RC 4 pp.; in a clerk’s hand, signed by Claiborne and Wilkinson; marked “(Duplicate)”; docketed by Wagner as received 29 Jan. For enclosure, see n. 1.



   
   The enclosure is a procès-verbal of the transfer (4 pp.; in French and English; signed by Laussat, Claiborne, and Wilkinson; docketed by Wagner as enclosed in the commissioners’ 27 Dec. 1803 letter). For a description of the contents, see Claiborne and Wilkinson to JM, 20 Dec. 1803, n. 1.




   
   For the boundary between West Florida and Louisiana established by the peace preliminaries to the 1763 Treaty of Paris, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:351 n. 3.



   
   Interlined here in the first RC is a printer’s fist with the note “a Mistake & omission in our Copy.” Filed with the letter is a slip of paper containing another printer’s fist and this note: “Observation. A mistake owing to the hurry of business was committed in taking the Copy which was preserved of this Letter, which will account for any Variation which may appear between this and the original of which it purports to be a duplicate.



   
   “The Communication ought to have been, & we presume was, ‘That France had strenuously insisted to have it extended to Mobille, but that Spain had peremptorily refused it: that on the South Western Side, the claims of France extended to the Rio Bravo as high as the 30 Degree of Latitude &c.’” The second RC has the correct text.


